DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2022/0303073, hereinafter “Yao”) in view of Wang et al. (WO 2021/196880, hereinafter “Wang” with Patentscope Wipo machine translated version).
For claims 1 and 26, Yao discloses A user equipment (UE) for wireless communication (UE 106, see Yao par. 0143 and Figs. 1-3), comprising:
a memory (memory 306, see Yao Fig. 3 and par. 0143); and 
one or more processors, operatively coupled to the memory, configured to (The processor(s) 302 may also be coupled to memory management unit (MMU) 340, which may be configured to receive addresses from the processor(s) 302 and translate those addresses to locations in memory (e.g., memory 306, read only memory (ROM)350, NAND flash memory 310) and/or to other circuits or devices, such as the display circuitry 304, radio circuitry 330, connector I/F 320, and/or display 360; see Yao par. 0143 and Fig. 3): 
receive demodulation reference signals (DMRSs) in multiple physical downlink shared channel (PDSCH) reception occasions (a device, e.g. a UE, may receive multiple repetitions of a physical channel. e.g. a physical downlink shared channel (PDSCH); see Yao par. 0005; the channel estimation accuracy may be increased to improve the channel decoding performance, e.g. the PDSCH decoding performance, by performing joint-repetition channel estimation. Each repetition includes a Demodulation Reference Signal (DMRS). Multiple repetitions therefore provide multiple DMRSs. The multiple DMRSs may be used together to improve the accuracy of the channel estimation; see Yao par. 0174): 
perform joint channel estimation using the DMRSs in the multiple PDSCH reception occasions (the UE may perform joint-repetition channel estimation using reference signals from at least two different repetitions for the channel estimation; see Yao par. 0007, 0182; and Fig. 10); and 
Yao does not explicitly disclose transmit a feedback message after a processing time that includes an offset associated with the joint channel estimation, wherein the processing time starts after a last symbol of a PDSCH reception occasion of the multiple PDSCH reception occasions and ends before a first symbol of the feedback message. Wang discloses transmit a feedback message after a processing time that includes an offset (timing offset value, see Wang par. 0067) associated with the joint channel estimation, wherein the processing time starts after a last symbol of a PDSCH reception occasion of the multiple PDSCH reception occasions and ends before a first symbol of the feedback message (when the receiving end (terminal) executes the HARQ process, the actions that need to be performed include: detecting the PDCCH channel, parsing the PDCCH content, performing channel estimation, demodulation and channel decoding on the PDSCH, and feeding back the HARQ-ACK. During the entire execution process, terminals with different capabilities (represented by N1) require different lengths of time in the process of receiving PDSCH, that is, the PDSCH reception and processing capability parameter values of the terminals are different. For example, when the index value of SCS is 1, the PDSCH reception and processing capability parameter value is 10 or 13 symbols, and the value of N1 refers to the number of symbols between the last symbol of PDSCH and the first symbol of HARQ-ACK feedback, that is, the base station is scheduling terminal data, indicating HARQ -When the ACK feedback time is used, the HARQ-ACK feedback time and the PDSCH time interval k1 should be greater than or equal to the N1 value; see Wang page 3, par. 0043, 0067). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Wang's arrangement in Yao's invention to effectively indicate the feedback time of HARQ-ACK, that is, in the case of minimizing the overhead, it can indicate the feedback time of HARQ-ACK with a large range, which increases the flexibility of base station scheduling, can adapt to the needs of different services, and improves the User business perception (see Wang par. 0152).
For claim 2, Yao discloses The UE of claim 1, wherein each PDSCH reception occasion has a duration of a slot (PDSCH reception reliability is important from a systems perspective,… The level of reliability may be determined by or may be based on the requirements of the provided application/service. A number of related agreements regarding these and other issues have already been reached. One agreement includes support for at least slot-level repetition for group-common physical downlink control channel (PDSCH) for RRC-connected UEs; see Yao par. 0159; The currently ( or already) supported slot-level PDSCH repetition (e.g. as defined in the legacy release) is referred to herein as repetition type A, e.g. PDSCH repetition type A; see Yao par. 0163).
For claim 3, Yao discloses The UE of claim 1, wherein each PDSCH reception occasion has a duration of a sub-slot or a mini-slot (the repetition may cross the slot boundary of a special slot, e.g. a slot which includes both DL and UL symbols; see Yao par. 0165; However, whereas previously only a single repetition could occur within a given slot, as proposed herein, multiple repetitions may take place within the same slot; see Yao par. 0173).
For claims 4 and 27, Yao does not explicitly disclose The UE of claim 1, wherein the offset extends a quantity of symbols for decoding that are associated with a DMRS position within a PDSCH reception occasion. Wang discloses The UE of claim 1, wherein the offset extends a quantity of symbols for decoding that are associated with a DMRS position within a PDSCH reception occasion (N1 is the PDSCH reception and processing capability parameter value of the terminal corresponding to the target SCS value, and the PDSCH reception and processing capability parameter value of the terminal is represented by the number of symbols, and L represents the number of symbols included in each time slot. This method takes into account the receiving delay of receiving PDSCH, so that the effective indication range of k1 is further rationalized; see Wang par. 0178).  It would have been obvious to the ordinary skilled in the art before the effective filing date to use Wang's arrangement in Yao's invention to effectively indicate the feedback time of HARQ-ACK, that is, in the case of minimizing the overhead, it can indicate the feedback time of HARQ-ACK with a large range, which increases the flexibility of base station scheduling, can adapt to the needs of different services, and improves the User business perception (see Wang par. 0152).
For claims 5 and 19, Yao does not explicitly disclose The UE of claim 1, wherein the offset is based at least in part on a subcarrier spacing. Wang discloses The UE of claim 1, wherein the offset is based at least in part on a subcarrier spacing (set the timing offset value directly for the target SCS. For example, when SCS=240KHz, the timing offset is 2, when SCS=480KHz, the timing offset is 4, and when SCS=960KHz, the timing offset is 7 , when SCS=1920KHz, the timing offset is 10; see Wang par. 0171-0176, 0129). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Wang's arrangement in Yao's invention to effectively indicate the feedback time of HARQ-ACK, that is, in the case of minimizing the overhead, it can indicate the feedback time of HARQ-ACK with a large range, which increases the flexibility of base station scheduling, can adapt to the needs of different services, and improves the User business perception (see Wang par. 0152).

For claims 6 and 20, Yao does not explicitly disclose The UE of claim 1, wherein the offset is based at least in part on a PDSCH type. Wang discloses The UE of claim 1, wherein the offset is based at least in part on a PDSCH type (2. The timing offset value k_du determined by higher layer signaling or protocol, and the default k1 is indicated by control signaling (eg PDSCH-to-HARQ_feedback timing indicator indicating HARQ-ACK feedback time. Assuming that the value of k_d configured in high-level signaling is 4, the default k1 value and application indicated in the control signaling can be expressed in the following Table 5; see Wang par. 0188-0191 and Table 5). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Wang's arrangement in Yao's invention to effectively indicate the feedback time of HARQ-ACK, that is, in the case of minimizing the overhead, it can indicate the feedback time of HARQ-ACK with a large range, which increases the flexibility of base station scheduling, can adapt to the needs of different services, and improves the User business perception (see Wang par. 0152).
For claims 7 and 21, Yao does not explicitly disclose The UE of claim 1, wherein the offset is based at least in part on a capability of the UE. Wang discloses The UE of claim 1, wherein the offset is based at least in part on a capability of the UE (the PDSCH receiving and processing capability parameter N1 value of the terminal can be divided into  multiple terminal capabilities, that is, different terminal capabilities can be set with different N1 values, and the factors considered in the determination process can include one or more of the following: PDSCH transmits the maximum bandwidth or the number of physical resources in the frequency domain, the position of the phase tracking reference signal, the maximum transmission block length, the maximum number of transmission layers, etc., and the types of supported services; see Wang par. 0071-0076). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Wang's arrangement in Yao's invention to effectively indicate the feedback time of HARQ-ACK, that is, in the case of minimizing the overhead, it can indicate the feedback time of HARQ-ACK with a large range, which increases the flexibility of base station scheduling, can adapt to the needs of different services, and improves the User business perception (see Wang par. 0152).
For claims 8 and 22, Yao discloses The UE of claim 1, wherein the PDSCHs in the multiple PDSCH reception occasions are repetitions of the same PDSCH (The example shown in FIG. 6 indicates the PDCCH transmission (indicated as "PDCCH"), and repetitions for PDSCH (indicated as "1st repetition", "2nd repetition" etc.) The length of PDSCH in the example is 7 symbols. Three slots are shown with 14 symbols per slot. In the Rel.15 scheme, the PDSCH transmits in symbol #3 through symbol #9 in each slot even if other symbols (e.g. symbols #10 through symbol #13) are available for data transmission… FIG. 7 provides an example of a proposed repetition scheme which includes invalid symbols. For example slot 0 is shown as a special slot in which symbols #10 to #13 are used for GP or UL transmission, and these symbols are therefore invalid symbols. Symbols #4 to #7 of slot 1 are occupied by an SSB transmission, and these symbols are therefore invalid symbols as well. The PDSCH repetition is skipping the invalid symbols but the length of each repetition remains the same; see Yao par. 0178-0179).
For claims 9 and 23, Yao discloses The UE of claim 1, wherein the PDSCHs in the multiple PDSCH reception occasions are different PDSCHs, (FIG. 10 shows a diagram illustrating PDSCH repetition with joint-repetition channel estimation. As shown in FIG. 10, the DMRSs from two repetitions are used for channel estimation. The base station (e.g. gNB) may indicate the joint-repetition channel estimation window, which in this example is two repetitions, with the UE operating under the assumption of the same precoding being applied in the bundling window…FIG. 11 shows a diagram illustrating PDSCH repetition with inter-slot frequency hopping and joint-repetition channel estimation. In the example in FIG. 11, each repetition is four symbols in length, and symbols #10 to #13 of slot 0 and symbols #4 to #7 of slot 1 are again invalid symbols for repetitions. The 1st repetition, 2nd repetition, a second portion of the 5th repetition, and the 6th repetition and 7th repetition take place at a first frequency location (Frequency location 1) while the 3rd repetition, 4th repetition, and a first portion of the 5th repetition take place at a second frequency location (Frequency location 2); see Yao par. 0182-0183), each scheduled by different downlink control information (the repetition type may be indicated in an allocated field in the Downlink Control Indication (DCI) used specifically to indicate the repetition type, or the indication may be embedded in the TD RA (Time Domain Resource Allocation) field in DCI; see Yao par. 0171).
For claims 11 and 25, Yao discloses The UE of claim 1, wherein the offset is based at least in part on whether joint channel estimation is enabled for multiple physical downlink control channel (PDCCH) reception occasions in addition to the joint channel estimation for the DMRSs in the multiple PDSCH reception occasions (PDSCH repetition type B, or repetition of the second type may be enabled in different ways. In some aspects, RRC signaling may be used to indicate whether the PDSCH repetition is type A or type B, or more generally, whether the channel repetition is of a first type or of a second type. Alternately ( or in addition), the repetition type may be indicated in an allocated field in the Downlink Control Indication (DCI) used specifically to indicate the repetition type, or the indication may be embedded in the TD RA (Time Domain Resource Allocation) field in DCI; see Yao par. 0171).
For claim 12, Yao does not explicitly disclose The UE of claim 1, wherein the offset is received from a base station. Wang discloses The UE of claim 1, wherein the offset is received from a base station (Step 3, the base station sends the HARQ-ACK feedback time indication information for scheduling downlink data: When scheduling downlink data, the base station sends indication information of the HARQ-ACK feedback time at the same time, where the indication information indicates one of the values of k1. The indicated HARQ-ACK feedback time interval of k1 data is not less than the value corresponding to N1; see Wang par. 0181-0182). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Wang's arrangement in Yao's invention to effectively indicate the feedback time of HARQ-ACK, that is, in the case of minimizing the overhead, it can indicate the feedback time of HARQ-ACK with a large range, which increases the flexibility of base station scheduling, can adapt to the needs of different services, and improves the User business perception (see Wang par. 0152).
For claim 13, Yao does not explicitly disclose The UE of claim 1, wherein the offset is obtained from stored configuration information. Wang discloses The UE of claim 1, wherein the offset is obtained from stored configuration information (The obtaining module 601 is used to obtain the target timing parameter value indicating the time when the terminal feeds back the hybrid automatic retransmission request-confirmation response HARQ-ACK; see Wang par. 0250, 0269, 0123). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Wang's arrangement in Yao's invention to effectively indicate the feedback time of HARQ-ACK, that is, in the case of minimizing the overhead, it can indicate the feedback time of HARQ-ACK with a large range, which increases the flexibility of base station scheduling, can adapt to the needs of different services, and improves the User business perception (see Wang par. 0152).
For claims 14 and 29, Yao discloses A base station for wireless communication (FIG. 4 illustrates a block diagram of an exemplary base station 102; see Yao par. 0147 and Fig. 4), comprising: 
a memory; and 
one or more processors, operatively coupled to the memory (the base station 102 may include processor(s) 404 which may execute program instructions for the base station 102. The processor(s) 404 may also be coupled to memory management unit (MMU) 440, which may be configured to receive addresses from the processor( s) 404 and translate those addresses to locations in memory (e.g., memory 460 and read only memory (ROM) 450) or to other circuits or devices; see Yao par. 0147), configured to: 
transmit, to a user equipment (UE), demodulation reference signals (DMRSs) in multiple physical downlink shared channel (PDSCH) reception occasions (a device, e.g. a UE, may receive multiple repetitions of a physical channel. e.g. a physical downlink shared channel (PDSCH); see Yao par. 0005; the channel estimation accuracy may be increased to improve the channel decoding performance, e.g. the PDSCH decoding performance, by performing joint-repetition channel estimation. Each repetition includes a Demodulation Reference Signal (DMRS). Multiple repetitions therefore provide multiple DMRSs. The multiple DMRSs may be used together to improve the accuracy of the channel estimation; see Yao par. 0174); and 
Yao does not explicitly disclose receive, from the UE, a feedback message based at least in part on a processing time at the UE, wherein the processing time includes an offset associated with joint channel estimation of the DMRSs. Wang discloses receive, from the UE, a feedback message based at least in part on a processing time at the UE, wherein the processing time includes an offset associated with joint channel estimation of the DMRSs (when the receiving end (terminal) executes the HARQ process, the actions that need to be performed include: detecting the PDCCH channel, parsing the PDCCH content, performing channel estimation, demodulation and channel decoding on the PDSCH, and feeding back the HARQ-ACK. During the entire execution process, terminals with different capabilities (represented by N1) require different lengths of time in the process of receiving PDSCH, that is, the PDSCH reception and processing capability parameter values of the terminals are different. For example, when the index value of SCS is 1, the PDSCH reception and processing capability parameter value is 10 or 13 symbols, and the value of N1 refers to the number of symbols between the last symbol of PDSCH and the first symbol of HARQ-ACK feedback, that is, the base station is scheduling terminal data, indicating HARQ -When the ACK feedback time is used, the HARQ-ACK feedback time and the PDSCH time interval k1 should be greater than or equal to the N1 value; see Wang page 3, par. 0043, 0067). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Wang's arrangement in Yao's invention to effectively indicate the feedback time of HARQ-ACK, that is, in the case of minimizing the overhead, it can indicate the feedback time of HARQ-ACK with a large range, which increases the flexibility of base station scheduling, can adapt to the needs of different services, and improves the User business perception (see Wang par. 0152).
For claim 15, Yao discloses The base station of claim 14, wherein the one or more processors are further configured to transmit, to the UE, a configuration for the joint channel estimation (For repetition with joint repetition channel estimation, the base station (e.g. gNB) may indicate the joint-repetition channel estimation window, e.g. a window may be two repetitions, and the UE may operate under the assumption that the same precoding (or precoder) is applied in the bundling window; see Yao par. 0174).
For claim 16, Yao discloses The base station of claim 15, wherein the one or more processors are further configured to transmit, to the UE, an indication of whether joint channel estimation is enabled for the DMRSs in the multiple PDSCH reception occasions (PDSCH repetition type B, or repetition of the second type may be enabled in different ways. In some aspects, RRC signaling may be used to indicate whether the PDSCH repetition is type A or type B, or more generally, whether the channel repetition is of a first type or of a second type. Alternately ( or in addition), the repetition type may be indicated in an allocated field in the Downlink Control Indication (DCI) used specifically to indicate the repetition type, or the indication may be embedded in the TD RA (Time Domain Resource Allocation) field in DCI; see Yao par. 0171).
For claim 17, Yao does not explicitly disclose The base station of claim 14, wherein the one or more processors are further configured to transmit the offset to the UE. Wang discloses The base station of claim 14, wherein the one or more processors are further configured to transmit the offset to the UE (Step 3, the base station sends the HARQ-ACK feedback time indication information for scheduling downlink data: When scheduling downlink data, the base station sends indication information of the HARQ-ACK feedback time at the same time, where the indication information indicates one of the values of k1. The indicated HARQ-ACK feedback time interval of k1 data is not less than the value corresponding to N1; see Wang par. 0181-0182). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Wang's arrangement in Yao's invention to effectively indicate the feedback time of HARQ-ACK, that is, in the case of minimizing the overhead, it can indicate the feedback time of HARQ-ACK with a large range, which increases the flexibility of base station scheduling, can adapt to the needs of different services, and improves the User business perception (see Wang par. 0152).
For claims 18 and 30, Yao does not explicitly disclose The base station of claim 14, wherein the offset extends a quantity of symbols for decoding that are associated with a DMRS position within a slot. Wang discloses The base station of claim 14, wherein the offset extends a quantity of symbols for decoding that are associated with a DMRS position within a slot (N1 is the PDSCH reception and processing capability parameter value of the terminal corresponding to the target SCS value, and the PDSCH reception and processing capability parameter value of the terminal is represented by the number of symbols, and L represents the number of symbols included in each time slot. This method takes into account the receiving delay of receiving PDSCH, so that the effective indication range of k1 is further rationalized; see Wang par. 0178).  It would have been obvious to the ordinary skilled in the art before the effective filing date to use Wang's arrangement in Yao's invention to effectively indicate the feedback time of HARQ-ACK, that is, in the case of minimizing the overhead, it can indicate the feedback time of HARQ-ACK with a large range, which increases the flexibility of base station scheduling, can adapt to the needs of different services, and improves the User business perception (see Wang par. 0152).
For claim 28, Yao does not explicitly disclose The method of claim 26, wherein the offset is based at least in part on one or more of a subcarrier spacing, a PDSCH type, or a capability of the UE. Wang discloses The method of claim 26, wherein the offset is based at least in part on one or more of a subcarrier spacing (set the timing offset value directly for the target SCS. For example, when SCS=240KHz, the timing offset is 2, when SCS=480KHz, the timing offset is 4, and when SCS=960KHz, the timing offset is 7 , when SCS=1920KHz, the timing offset is 10; see Wang par. 0171-0176, 0129), a PDSCH type (2. The timing offset value k_du determined by higher layer signaling or protocol, and the default k1 is indicated by control signaling (eg PDSCH-to-HARQ_feedback timing indicator indicating HARQ-ACK feedback time. Assuming that the value of k_d configured in high-level signaling is 4, the default k1 value and application indicated in the control signaling can be expressed in the following Table 5; see Wang par. 0188-0191 and Table 5), or a capability of the UE (the PDSCH receiving and processing capability parameter N1 value of the terminal can be divided into  multiple terminal capabilities, that is, different terminal capabilities can be set with different N1 values, and the factors considered in the determination process can include one or more of the following: PDSCH transmits the maximum bandwidth or the number of physical resources in the frequency domain, the position of the phase tracking reference signal, the maximum transmission block length, the maximum number of transmission layers, etc., and the types of supported services; see Wang par. 0071-0076). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Wang's arrangement in Yao's invention to effectively indicate the feedback time of HARQ-ACK, that is, in the case of minimizing the overhead, it can indicate the feedback time of HARQ-ACK with a large range, which increases the flexibility of base station scheduling, can adapt to the needs of different services, and improves the User business perception (see Wang par. 0152). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Hua et al. (WO 2021/000120).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAE S LEE/Examiner, Art Unit 2415